Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, along with newly added claims 14-18, in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that searching for the two Group of inventions would not be a serious burden as the present claims would overlaps due to their common features and overlapping technical subject matter.  This is not found persuasive because they are distinct inventions not only the search criteria but they have acquired a separate status in the art due to their recognized divergent subject matter, which was already mentioned in the previous office communication.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 7/7/2022.

The application has been amended as follows: 
In the claims:
Cancel the withdrawn claim 13.
Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process including the steps of forming a protective film on a side wall of the second mask by plasma generated from a first gas; and etching the etching target film with plasma generated from a second gas, wherein a second mask that covers a part of the first mask, the first mask having a first opening width, and the second mask having a second opening width larger than the first opening width as the context of claim 1.
A closest prior art, Graves-Abe et al (US 8,476,168) discloses a process of etching a target film 22 on a substrate 10, wherein a second mask 40 covers a part of a first mask 30; and the second mask having an opening width is smaller than the first opening width (Figures 1- 2; col.3, lines 1-15) but fail to teach or suggest that the second opening width is larger than the first opening width as required in the instant invention as the context of claim 1.
Tan et al (US 2022/0076962) disclose a process for mask reconstruction in an etch process. The methods involve depositing a sacrificial layer on the mask layer. The sacrificial layer may be used to protect position on the mask layer. Following mask reshaping, the sacrificial layer may be removed using the same etch process that is used to etch the target material (see, the abstract and Figure 2; [0046]-[0050]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713